Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 February 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. Patent Publication 2011/0203463 A1 hereinafter Anderson).

Regarding Claim 1, Anderson teaches an automatic dough mixer (figure 1: dough preparing machine 10), comprising: a base (figure 5: housing 52), for placing and supporting (figure 5: housing 52 supports mixing device 16); a body (figure 5 & [0050]: mixer 76 operably connected with first drive 66 and read together), mounted on the base (figure 5: housing 52); a dough barrel (figure 5: bowl 50), mounted on the body as a container for dough mixing (figure 5: bowl 50 is mounted on first drive 66 and is a container for dough mixing); a stirrer (figure 4: mixer arm 84), mounted on the body and above the dough barrel (figure 4: mixer arm 84 is mounted on mixer 76 and is above bowl 50), for stirring flour and water in the dough barrel (figure 5: bowl 50 is intended for flour and water); a drive motor (figure 5 & [0050]: first drive 66 or second drive 86), mounted on the body for driving the stirrer to rotate and stir (figure 5 & [0050]: first drive 66 or second drive 86 rotates mixer arm 84); and an angle adjusting mechanism, arranged between the base and the body and on a side of the body away from the dough barrel (figure 5: angle adjusting mechanism [tipping drive 92 operably connected with platform arms 62] is arranged on the side of the body [mixer 76 operably connected with first drive 66] and down and off to the side of bowl 50) for adjusting an inclination angle of the body relative to the base (figure 5: angle adjusting mechanism [tipping drive 92 operably connected with platform arms 62] is arranged between the housing 52 and mixer 76) during the dough mixing such that dough is in contact with an inner wall of the dough barrel in various positions to adhere the flour from the inner wall of the dough barrel ([0089]: “The PLC 20 then actuates the tipping drive 92, thereby rotating the bowl 50 towards the dividing container 90. When the mixing bowl is tilted to a predetermined position … the PLC 20 may rotate the disc 64 and mixer arms 84 … so as to perform a rocking motion” this teaching shows that this mixing device has the software and hardware available to perform mixing, -even positioning the dough to have contact with an inner wall of the dough barrel in various positions, while the bowl is tilted at an angle, whether it is for mixing or for a prestep to dumping is considered intended use), the automatic dough mixer has a center of gravity located between the dough barrel and the angle adjusting mechanism thereby preventing the automatic dough mixer from tipping over when the body is inclined relative to the base (figure 5: there is a center of gravity located between the bowl 50 and tipping drive 92 as indicated by the location of the pivot point [arms 62] being at a location between the two and having a center of gravity there prevents the entire apparatus [dough preparing machine 10] from tipping over when the body [mixer 76 operably connected with first drive 66 and read together] is inclined), wherein the angle adjusting mechanism (figure 5: tipping drive 92 operably connected with platform arms 62) comprises: a first shaft fixedly connected to the body (figure 5: any drive motor has a drive shaft and tipping drive 92’s drive shaft is operably connected to the body), and rotatably connected to the base (figure 5: tipping drives 92’s drive shaft is rotatably connected to the tipping drive which is connected to the base [housing 52]); and a first motor fixedly connected to the base for driving the first shaft to rotate (figure 5: tipping drive 92 is a reading on a motor and is fixedly connected [mounted] to the housing 52 and rotates its drive shaft).

Regarding Claim 7, Anderson teaches the automatic dough mixer (figure 1: dough preparing machine 10) according to claim 3, wherein the base (figure 5: housing 52) comprises: a bottom shell for placing and supporting (figures 5 & 6: first support members 54); a first cover for covering the bottom shell (figure 6: platform 60 creates covering for frame created by support members 54); and a second cover in cooperation with the first cover to cover the bottom shell (figure 6: disc 64 and platform 60 create a cover for frame created by support members 54), the a second cover being higher than the first cover for receiving the first motor in cooperation with the bottom shell (figure 6: disc 64 is higher than platform 60 and tipping drive 92 is received / framed underneath both of them, support members 54 provide support and structure).  

Regarding Claim 8, Anderson teaches the automatic dough mixer (figure 1: dough preparing machine 10) according to claim 3, wherein the body (figure 5 & [0050]: mixer 76 operably connected with first drive 66) is provided with a first chamber formed at the bottom of the body and receiving the first motor moving in and out (figure 5: below bowl 50 is the space for tipping drive 92).  

Regarding Claim 9, Anderson teaches the automatic dough mixer (figure 1: dough preparing machine 10) according to claim 1, wherein the dough barrel (figure 5: bowl 5) is rotatably connected to the body (figure 5 & [0050]: mixer 76 operably connected with first drive 66), and the body is provided with a second motor for driving the dough barrel to rotate (figure 5 & [0050]: first drive 66 drives the rotation of bowl 50).  

Regarding Claim 10, Anderson teaches the automatic dough mixer (figure 1: dough preparing machine 10) according to claim 9, wherein the second motor (figure 5: first drive 66) is arranged between the dough barrel and the angle adjusting mechanism (figure 5: first drive 66 is inbetween bowl 50 and tipping drive 92).

Regarding newly introduced Claim 11, Anderson the automatic dough mixer (figure 1: dough preparing machine 10) according to claim 7, wherein the base shell of the base has a bottom planar surface (figure 6: housing 52 has a bottom planar surface as the bottom horizontal frame of housing 52 has a planar surface) that is parallel to the first cover (figure 6: the bottom horizontal frame of housing 52 is planar to platform 60).  

Regarding newly introduced Claim 12, Anderson teaches an automatic dough mixer (figure 1: dough preparing machine 10), consisting essentially of: a base (figure 5: housing 52), for placing and supporting (figure 5: housing 52 supports mixing device 16); a body (figure 5 & [0050]: mixer 76 operably connected with first drive 66 and read together), mounted on the base (figure 5: housing 52); a dough barrel (figure 5: bowl 50), mounted on the body as a container for dough mixing (figure 5: bowl 50 is mounted on first drive 66 and is a container for dough mixing); a stirrer (figure 4: mixer arm 84), contact with an inner wall of the dough barrel in various positions, while the bowl is tilted at an angle, whether it is for mixing or for a prestep to dumping is considered intended use), the automatic dough mixer has a center of gravity located between the dough barrel and the angle adjusting mechanism thereby preventing the automatic dough mixer from tipping over when the body is inclined relative to the base (figure 5: there is a center of gravity located between the bowl 50 and tipping drive 92 as indicated by the location of the pivot point [arms 62] being at a location between the two and having a center of gravity there prevents the entire apparatus [dough preparing machine 10] from tipping over when the body [mixer 76 operably connected with first drive 66 and read together] is inclined), wherein the angle adjusting mechanism .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Patent Publication 2011/0203463 A1 hereinafter Anderson) in view of Ahn et al. (U.S. Patent Publication No. 2018/0255974 A1 hereinafter Ahn).

Regarding Claim 4, Anderson teaches the automatic dough mixer (figure 1: dough preparing machine 10) according to claim 3. 
Anderson is silent on wherein the angle adjusting mechanism further comprises a gear reduction structure arranged between the first motor and the first shaft.  
Ahn teaches wherein the angle adjusting mechanism (figure 18: tilt forming part 350) further comprises a gear reduction structure (figure 18: gears 353 and 354) arranged between the first motor (figure 18: motor 352) and the first shaft (figure 18: the shaft portion of the pivot hinge of protrusion 342).  
Anderson and Ahn are analogous in the field of motorized mixers and blenders for food products, with rotation coming from below and angle adjustment mechanisms of the food container. It would have been obvious to one skilled in the art before the effective filing date to modify the tipping drive and geared connection to the bowl and body of Anderson with the angle adjusting mechanism further comprises a gear reduction structure arranged between the first motor and the first shaft of Ahn in order to better control the incline of the food container (Ahn [0043] – [0044]).

Regarding Claim 5, Anderson teaches the automatic dough mixer (figure 1: dough preparing machine 10) according to claim 4.

Ahn teaches the gear reduction structure (figure 18: gears 353 and 354) comprises a large gear fitted on the first shaft (figures 18 & 19: driven gear 354 is integrated to the main body 310 therefore fitted on the first shaft [figure 18: the shaft portion of the pivot hinge of protrusion 342]) and a pinion connected to an output end of the first motor (figure 18: driving gear 353 is connected to an output end of motor 352), and the large gear is externally engaged with the pinion (figure 18: gears 354 and 353 are externally engaged).
It would have been obvious to one skilled in the art before the effective filing date to modify the tipping drive and geared connection to the bowl and body of Anderson with the gear reduction structure comprises a large gear fitted on the first shaft and a pinion connected to an output end of the first motor, and the large gear is externally engaged with the pinion of Ahn in order to better control the incline of the food container (Ahn [0043] – [0044]).

Regarding Claim 6, Anderson teaches the automatic dough mixer (figure 1: dough preparing machine 10) according to claim 5.
Anderson is silent on wherein the angle adjusting mechanism further comprises an upper tile member and a lower tile member that are arranged 12coaxially, the upper tile member is connected to the body, the lower tile member is connected to the base, the upper tile member and the lower tile member are in cooperates to form a space for receiving the large gear, and the upper tile member abuts against the base and/or the lower tile member abuts against the body to restrict the rotation of the body.  

It would have been obvious to one skilled in the art before the effective filing date to modify the gear reduction structure of modified Anderson with the angle adjusting mechanism further comprises an upper tile member and a lower tile member that are arranged 12coaxially, the upper tile member is connected to the body, the lower tile member is connected to the base, the upper tile member and the lower tile member are in cooperates to form a space for receiving the large gear, and the upper tile member abuts against the base and/or the lower tile member abuts against the body to restrict the rotation of the body of Ahn in order to better control the incline of the food container (Ahn [0043] – [0044]).

Response to Arguments
The underlined portions in this office action indicate additions to claim language and references made since the prior office action. 
4 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that Anderson (primary reference) fails to teach on the functional limitation of the instant case’s claims. This is not persuasive as Anderson demonstrates dough prepping machine 10 has to capability to perform this functional limitation in [0054] & and especially [0089]: “The PLC 20 then actuates the tipping drive 92 … tilted to a predetermined position … so as to perform a rocking motion”.
Applicant argues the importance of this tilted and rotating technique to prevent “white points” from forming at the surface of the dough. This is not persuasive as this language needs to be translated into the claims to have patentable weight.
Applicant argues Anderson does not teach the inclination angle can be adjusted during dough mixing. This is not persuasive as [0054 and [0089] demonstrate Anderson teaches a dough machine with the software and hardware capable of such steps.
Applicant argues Anderson does not teach a center of gravity between the dough barrel and the angle adjusting mechanism. This is not persuasive as Anderson teaches a pivot point at arm 62 which is located between bowl 50 and tipping drive 92. This is a center of rotation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774